DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent, Sam J. Friedman, was formally charged with having been convicted of a criminal offense with constitutes serious criminal conduct involving a violation of Rule 8.4(b) of the Rules of Professional Conduct, and which adversely affects his moral fitness to practice law under La.S.Ct. Rule XIX, Sect. 19B. The facts of Friedman’s criminal conviction show that he pled guilty in federal court to the charge of acceptance of a bribe by a bank director, a felony in violation of 18 U.S.C. § 215(a)(1) & (2). The respondent was sentenced to twenty months, suspended, fined $88,000, ordered to pay $50 to the Crime Victims Fund, and placed on two years supervised probation.
Disciplinary Counsel instituted formal charges. Respondent admitted the factual allegations set forth therein and petitioned for consent discipline in the form of voluntary disbarment. Both the Hearing Committee and the Disciplinary Board recommended that respondent be disbarred. For the foregoing reasons, this court accepts the recommendations of the Hearing Committee and the Disciplinary Board.
Accordingly, it is ordered that the name of Sam J. Friedman be stricken from the roll of attorneys and his license to practice law in the State of Louisiana be revoked. All costs of these disciplinary proceedings are assessed against respondent. DISBARMENT ORDERED.
KIMBALL, J., not on panel. Rule IV, Part 2, § 3.
WATSON, J., not participating.